Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 1 of 23




    UNITED STATESDISTRICT COURT SQW HERN DISTRICT OF FLORTDA
                 CaseNo.17-81370-cv-M m DLEBR0OM & rannon

 ANDREW HODGES,individpally,
 VLADIM IR COOD,individually;                             FILED BY 9bi               D
 GAUTAM DESAI,individually;                                                              c.
                                                                                         .

 JODY POW ELL,individually;
 JEFFREY HEBEM ING (deceased),individually;                      JAï 22 2p1S
 SHAM M INABUKUM AR,individually;                               ANGELA
                                                               CL ERKU SE. NOBLE
                                                               s.         DISI CQ
 ANTHON Y SAJEW ICZ,individually;                                D.op'/Lâ. -w.p.s,

 PLA INTIFFS,



 M ONKEY CAPITAL,LLC,aDelawarelimited liability company;
 M ONKEY CM ITAL,INC.,aforeir corporation;
 DANX L HARRISON,an individuz;

 DEFENDANTS.

                                        /

   MOTION TO OPPOSESUMMM W & TO ORDER PLG TIFFSTO PROW DE
     FIJLL DISCLO SUR E O F PM W IES.RELATIO NSH IPS & TRAN SCRIPTS

 Backzround
    1.Jnaboutthesummerof2015DEFENDANTreceivedacall9om TetsuyaIshikawa,an
      old friendâom OxfordUniversity,explainingthathisfriendwasinvolvedwith afrlzl
      called DS7 that owned a property development poY olio wherein the current
      development team, Absolute Living Developments,was being non-responsive in
      communicating with DS7 who owned the âeehold forthe developmçnts.Ishikawa
      asked DEFENDANT ifhewould be interested to sellsome ofthepropertiesto expat
      investorsin Asia and with the money DS7 could continue developmenton the sites
      which had been temporadly halted as sales had come to a standstill.Before long,
      DEFENDANT wasconsidering a plan to be able to settle the liabilitiesofALD via
      generating salesalong with the presentALD managem entand then assuming contol
      of the company liabilitpgee.This proposal however wmsrejected by the ALD
      management George Leong who DEFENDANT flew up to Kuala Lumpur 9om
      Singaporetovisit.

   2. Leong threatened DEFENDANT that unless he purchased the company with the
      liabilitiesin tactandpaid 100,000pokmdsforthecompanythen DEFENDANT would
      suffer as a result.DEFENDA.    N T resir ed as a director of ALD,which DS7 had

                                                                                         2
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 2 of 23




      appointedbim totheroleof,lmabletogetanyfnrtherclarityonthecompany'sfinancial
      staiementandbeingthreatenedbytheco-Director.In all,DEFENDANT wasadirector
      of ALD less than 3 months. The gambit to become a director was m ninly
      DEFENDAN I''Sidea although itwascnvied outby DS7 as they had accessto tlze
      CompaniesHouseonline area.DEFENDANT thoughtthatifhewasadirectoroftbe
      company and issued a press relemse nnnouncing a premature pm chase (intended
      purchmse)ofthecompanythenhewouldbeabletogetmoreclarityonthecompany's
      fnancialsandtopotentially stimulateconstructivediscus'
                                                           sion w1t11Leong.'
                                                                           Fhistllrned
      outtobe anaïveideain rekospect.                                                '

   3. Dllring the courseofthe subsequent6 m onthsâom aboutM arch 2016 untilAugust
     2016DEFENDANT did rekospectively m anageto getcloseto anllmberoftheALD
     investorsand courtedthem forinvestmentin llisown company,an inves% entholding
     company called DM FI&CO which he was atthatpointin time repositioning âom a
      property developmentcompany(sincetheintentionwastoacquireAT,D butthatdid
      notsucceed)into amtllti-industry investnentholding company.About13 investors
      committed alittleoveramillion dollarsUS.

   4. The investm entm oney wasused to fund fve deals:the frstone was q purchase of
      Highway Capitalshares and options and this wentahead with DEFENDANT still
      owning to thepresentday 3.5m HW C LsE-listed options and lm shares;the second
      wasaninvesM entinA11AssetAsiaCapital,anAIM company,andthedealfelltllrough
      atthe 11thhourbutran up costs;thethird wmsan invese entin Bay Filey wilich also
      feeltllrough butran up sigrv cantduedilligence costsand kavelcostsmsaresultof
      reqlliring a trip to Yorkshire fm m Asia and other expenses; the folpdh was an
      invesu entin DX M arkets,aBlockchain companythatpartially wenttlzrough withthe
      investmentofaround 50,000poundsoftheapeed 250,000poundsm ade andthe fifth
      hwes% entwasinMonkeyCapital,aDX MarketsandDMil&co-ownedjointventure
      company thatwmsplsnnedto tmdertakean ICO.W ith respecttotlaelatterhwese ent,
      had such invesu entbeen abletoproliferatenatarallyin theview ofDEFENDANT it
      would inevitably havem eantthatDM H&CO was today aliquid company which is
      presently notthecase.

   5. On July 1,2017,DEFENDANT nnnotmced aplrmned ICO ofM onkey Capitaltoken
      called M NY which would beundertaken on W avesdecenkalised Exchangeplatforin
      andthencreatedwithan ERC20Rswap''.Such swapsareverycopm onplaceinthecmse
      ofBlockchain decentralised currencies.

   6. M onkey        wasthecurrency thatwasto beusedtopowertheM onkeynetwork.

   7. '
      FheM onkey network wasdifferentto mostblockchain builds;itwasplnnned to bea
      decenkalisedvalue-confguredsmad contractbasednetwork not''nlikethatofBancor
      (indeedtheequationsthatareusedinthesmartcontractsforMonkeyareverysimilar
      tothoseusedintheBancorprotocol)

                                                                                   3
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 3 of 23




   8. M NY wastheulligh supply''currencyand COE wastheitlow supply''currency

   9. DEFENDAU wassuccessfulin ac acting amarketto b0th M NY and COE thatwas
      robustand popular

   10.On July 27 the SEC issued guidelinesthatICOsmay be considered securities:this
      nnnouncement put pressure on DEFENDANT to retbink the apprdach of issuing
      M onlceytokensin such away thatmightbeconsidèred secudties

   11.DEFENDANT chosetoinitiallysellhalftheM onkeytokensintothemarkettoestablish
      an equilibrillm valuebe> een Coevaland M onkey.Thisequilibrinm valuewaspriced
      between 13,000and20,000M NY /COE on anintrinsic10,000M NY /COE reflecting .
      the balance ofsupply difference between M NY / COE.W hen the'equilibrinm held
      aroundthe 10,000MN Y /COE m ark DEFENDANT sold moreM onkey tokens

   12.A defnming blogpostwaspublishedby agold sitenewsproprietornam ed PeterSpina
      in which Spinafalsely accused DEFENDANT ofRdumping''theM NY tolcenshltothe
      '
      martcetinthesamewayandlanguagethatthelawsuitbroughtagainstDEFENDANT
      inlate2017(seebelow)usestodescribesuchsalesdespitethatDEFENDANT advised
      a1lholdersthroughoutthecourseoftheMN Y'salesthathewassellingM '
                                                                    NY

   13.'
      Fhere are an'lrnberofpeculiadtieswith rejpectto theauthenticity and veracity ofthe
      PeterSpina profle and blog post.For one,tlze podcastshow'shostChris W altzig
      initially invited DEFENDANT on'the show around 7 days aAerthe ICO promotion
      period began.He billed the interview Rthem ostimportantinterview.wehave had on
      thisshow in 16 years.''Therewereanumberofsubsequentclaimstheshow had been
      rnnning since2001butnowhereon thesitegoldseek.com isthereany indication that
      thereisa16-yearshow present.Usuallysuch showsareonlytooeagertoshow offtheir
      historicallegacy.Similarly,thewebsite'sproprietorhad one news story atthe tim e
      published abouthim andthatwasit.rfhiswmsin theDenverPost,aregionalUS daily.
      19 monthslater and therewere many more videosconcerning PeterSpina orlline a11
      m ade'bythesame,PR agency CambridgeHouse.

   14.On the 91 Augustafter itwas apparentthe ICO wotlld notgo ahead Peter Spina
      published a blog post alleging that DEFENDANT was a Etscam''and encouraging
      inve'storsto sellcn masse. A nllmberofindividuals a11claimed to come via thesite
      Goldseek.A11oftheindiddualswhoclaimedto comeviathiswebsite arïdnooneelse
      ultimatelyendedupasaplaintiffinthelawsuitvs.DEFENDANT.W eimplicationis
      cleac theGolldseek websiteand itsowner,plusthePlaintiffsin theclassaction,were
      allorcheskated/ori/natedviathesamesource.
   15.'
      FheproceedsofM NY saleswerereceivedinBitcoin and:   lnW avestokens.Asmostof
      these sales were effected on W aves DEX which does nothave efficieptorreliable

                                                                                     4
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 4 of 23




                  record keeping evidenceisopaqueand'mreliable.HoweverDEFENDANT hasmore
                  reliablerecordsofpm chasesm adewith BTC ofMN Y.

       16.DEFENDANT wasforcedbytheSpinaattacktoreconsideringtlzestrategcapproach
                  hehadtowardsrolling outthecurrency system
   '
       17.On Aug 31 Silver M iller Law fonned their litigation company.'Fhe reason this is
          signifcantisthattherewerediscussionsW s-a-vislawsuitmsearly aslateJuly and early
          August. This combined with the attack by Spina on DEFENDANT appeqs
          premeditated:




        4c
         .'
          ?
          77
           :):
             3 Briee@CoCudi85 .12Aug2017                                                           V
        l
        è
        '
        b
        (1 #
        -
        k  :
           7
           4
           :
           r
           tJ Repl
              .
                 yingto@dmhco
                   --
                        ,

                            Ifyouinvestedjointhisslackchannelmonkeycapitalponzi-sl
                                                                                 ack-com
                            /join/shared-in'...
                                          '
                                                                                  .

                            Hopefullywecangetaclassactlonlawsuitgoingagainstthi
                                                                              sguy


        a):
          ,
          )à
        '5';2>k. Brioe@CoCudi85.12Aug2017
        %%2
          '(
           )
           ,1
            .1
             11111'fc)e@
               .,      1
                       .
                       :
                       .aeplyingto@flyuiœ @dmhco
                       ,.


                            ltisa fraud,1invested into thi
                                                         s too. @dm hoo has al
                                                                             readysol
                                                                                    d allhis CoEvalat
                            higherprices.IhopeaclassactionIawsuitisnext




       18.One week after Silver M illerformed theirlegalcompany M NY was delisted âom
          CoinM arketcap.CM C wmsukedwhyth.iswasandhasbeenasked sinceandtheyhave
          notgiven a response.Thisadversely affected kading as CM C actsin essence like a
          billboard fordigitalcurrencies

       19.W ithout representation on CM C and with continuous attacks increu ing daily
          DEFENDA'    NT wasin averydifficùltposition.Hewasadvisedprivatelytoclosedown
          the operation butfeltm orally compelled to continue.A decision was taken to keep
          issuing tokensoverthecourseofthenext4 monthsin orderto stimulatevolllmes

       20.Inm anyinstancesDEFENDANT gaveJwcy tokenstokaderswillingto createm arket
              volume.rf'
                       heintentionwasnottoraisecapital(whichiswhyitwasreasonabletocancel
              theICO)butrathertostimulatevollzmeswhichisthelifebloodofal1currencyexchange
              markets




                                                                                                        5
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 5 of 23




   21.Theadditionalactivity didhelpstimulatevollzm esuptmtilDecemberwhenthis'
                                                                            lawsuit
      wasfled.Atthatpointvolllmeswerekilledinstantly.

   22.DEFENDANT wentàheadwith atoken swap wlzichwassuccessl lly completed

   23.'Fhe overallplan however had been adversely affected by extem almarket eve'nts
      especiallyincludingthislawsuitthatitwasno longeroperable.' fheplanhadbeen for
      M NY andCOE to actashigh utility and low utilitytokensin aseriesofsmartconkact
      enabledswapskansactionswhereinattfee''would beexkacted continuallyintheform
      ofM NY and COE.Thisfee income would allow DEFENDANT to investin several
      lucrative invesu ent conkacts such as Space X supply contact via a partmer,to
      recapitaliseaU.K.publiccompanyHighway Capitaland aseriesofotherdeveloplents '
      al1proposedin theoriginalW llitePaper

   24.Incom e generated âom the inves% ents would enable DEFENDANT to continually
      develop the sopllistication ofthe digitalcurrency platform .Tlliswasnotallowed ïo
      form ortakeshapeasarestlltofthelising destruction ofproperty occurring on adaily
      bRSisup tmtilàndaAerthelawsuitwasfled.                                           '

   25.A repohernamed Admn Luck approached DEFENDANT with an e-mailhlJanuary
      2018 enquidng aboutthelawsuitandthe alleged suicideofoneofthemembersofthe
      M onkey Capitalcommtmity.Hisnam eisAdam Luck.Notethem ention ofthesuicide
      ofthePLAFNTFF JeffreyHeberling,wltich isarunningthemeinjokmoiststhat
      contacttheDEFENDANT andhiscolleaguesoverthelastyear:


        Adam Luckw:eam.lvtkgimallonien<iy.tm.uky                                                      we 1:Jan.!1:
                                                                                                                 4.
                                                                                                                  5 Qt' <
        IMërM;rk
        lam a> rrulM ae wKte&rTheNallonre y.
        - wi2beIxl
                 Nir
                   alngapo mKw<              l4)axde:edaOacenMthe:5œuflswl:dlal
                                                                              * ewual
                                                                                    ethee#f/urebeNndamuM-mKbnt
                                                                                                             lol
                                                                                                               k
                                                                                                               ar
        O tc rrm frae.
        1.We- nte tpqkewuQleœpiltœl tprgxsvwlt:tlK allegaœn:Ilut> c l* le *ee nko CapNlfraqlardddrauœ aee*.-ef
        iwe- ,= e ;totM tspl*ktœ lt M em *' H of90* ,pv wehave= n.
        2.We- In'----=t/e a> t- rinwl- mtinzurcoin.WW lxld'---'-rstrtm - an;*lspe uctfnKhtpfelœeall atbnL
        3.We= alK In----=tpearFKlrlœlm x tothar- ttknto Hae i%:w*,m ellgtpthetmlrtxmrN,wasoreof> r1--* -ln
        Mln* Cam l,@k2 reœntNm màtedsukide.Ik)- fe ;r@rulpAbo œregrd#m .
        Iwœl?ie= tqe- difwu=ldœme* tolr*W F* y(12)c- ofpu uKtirr*)at*ee pe=

        M am Luck
        02H 615152:
        8797701 971

        DlR lalm er
        I'Mt>'= dJY anyzttadhe rfc &reIntœrWedfortlmnzmc addre= eoN#.!1œntain:mlorx tlœn.whehm ybeçolfo tu;l:r<I+ 1lyIrige e R Jakro
        proltuedby* :+ 1.Unl- youaœ t- Tïan>edR:n=fx (oraut- eoreceaefor11-ae resleel> 1rm Iot(vpyorœ1e'.ofdice ed todm- else.lf
        rx rceM :;MO rpl= trKXA ther2n* Immtœ ttlYA thcnlrkt:;frr > ram m.Mc KAle Newzm m LM.RZCIRtM Omco;None eHoum.2
        X rryRxKe neon,l- a,% Frr.Rlgirtfre No %121fnçland.




                                                                                                                          6
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 6 of 23




   26.Itappears 9om subsequentsearches thatAdam Luck isthe Toronto-based head of
      digitalmarketing and mediaforIhtemationalPublic poup ofCompanies(1PG),a
      NYsE-listedPR Nrm.Adam Luck haswritten prom otionalstoriesforclientsaswéllms
      hit pieces on behand of HM R.
                                  C (e.g. ho s://-        .dailo ail.co.uknews/G icle-
      s7l3z6lc osa u d-pike-pA er-disnualifed-compr v-boss-failinc-pav-zoo-ooo-
      tax.hu ll

   27.'
      Fhe re% on tllis is sigaifcantis that Louise Britlain the liquidator for ALD,was
      reprimanded for qllegedly forcefully bnnknpting a drinkq company on behalf of
      HM R.
          C in whatresultedin anorder9om aàiritshjudgethatshecouldnotrepresent
      herselfasaliquidatorwithoutsupervisionin subsequentcasesin thefuture.

   28.Som e,such astheM P forClziselhurstRobertNeil,claimedthattheban did notgo far
      enough and that she mustbe permanently ban' ed from acting in any capacity as a
      liqlzidator asa resultofherbehaviotm which he considered the sole reason forthe
      bnmkrlpptcy of the 30+ year o1d family 5= Abbey Drinks wllich wés in lis
      constituency.

   29.rf'herelationsllip linkbeY een Brittain and Luck to HM RC impliesamutualcontactat
      HM R. C which isvery dio cultto obtain clarity and information aboutas a resultof
      much ofthehmrcilesbeingkeptsecret.

   30.Adam Luck published an article in the Tim es that alleged DEFENDANT had
      comm itted fraud thatwas exkemely sim ilarin content,language,style etc.to onehe
      published aboutCharlie o mningham in October2017.'fhe operling v aphs ofboth
      articlesarefeaturedhereforillustratiön:

             DANTEL M ARK HAKQISON ARTICLE
             4formerpublic schoolboy hasbeen accused of being tkemastermind of a
             ./

             multimillion-poundinternationalcryptocurrencyjmud,whichnettedhim $30m
             and m w oneinvestorcommitsuicide.

             DanielHarrison,w/loistheson ofaseniorCit  ysnancier,isalleged tohave
             IuredAmericaninvestorswithan initialcoinofering (IC0),zf-
                                                                     çct/tofzfnl the
             creationofacryptocurrency.
            Harrison,in kislate30s,according to US courtpapers,wasthefounderof
            M bnkey Capital LLC, a D elaware company, and M onkey Capital Inc, a
             Singaporexased company,and used them for 'Lhmudulentpurposes''.
                                                                           'F/lc
             claimshavebeenmadeinacivil'classactionsledinaFloridacourt.Thesling
             comesamidincreasing legalandregulatoly concernsabouttheboom intararfo-
             currencies.
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 7 of 23




             ARSOLUTELBQNG bEVELOPMXNTSARTICLE
             Aformerpublicschoolboyhasbeennamedastheallegedmastermindbehin'da
             multi-million poundproperty developmentjmud,aqcording to High Court
             Papers.

             Charles Cunningham,w/löjc time atEton overlapped withPrinee William '
                                                                                 s,
             hasbeen identsedincourtpapersascontrollingaseriesofcompaniesusedto
                       .


             dekaud atçfan investors of millions ofpounds by enticing them witk UK
             developmentsthatwcrcncvcrcompleted.

             n c.sonofaCit
                         ysnancier,MrCunningham,.wkosebrotherRupertiskiends
             withsomeofprinceHarry'sinnercircle,livesinalargecountryestateinNorth
             Waleswithhiswyc.n ccoupleboastawho'    swe ofsociet.
                                                                vcontacts.
   31.'
      Fhetwoarticlesarewrittenlesst11= 3monthsapart(10/01/18formineand22/10/17)
      for the second article.Given thatDEFENDANT was involved in Absolute Living
      Developments(which DEFEM M NT discussih depthhere itissimplyincongnzous
      andridiculousgvenhow closethetwoarticlesareinform andvocabularytotllinkthat
      Adam Luck wasnotawarethatthiswasthecase.In which cass,thequestion becomes
      why didn'tAdam Luck pointoutDEFENDANT involvementin ALD atthetim eofthe
      article?Furthermore,whatisapublicrelationsprofessionaldoing beingpublishedin
      thenationalpress?

   32.W e can clearly ascedain thatLuck isapublicrelationsprofessionalby having alook
      athisM uckRack orosle.Every single arficle concem s the clear representation ofa
      client.J.
              n fact,onearticle.which isespecially concerning given the sensitivity ofthe
      issueto thecotmtry,concenp theprivatesaleofloveletterswrittenby PrincessDiana'
      toJamesHewitt

   33.ThelogicalconclusionhereisthatLuckhasorganised atargetedanddestructivedigital
      media campair againstDEFENDANT.fOrthelastyearwhich hasnearly banknzpted
      DEFENDA.   NT businessto theextentthatDEFENDANT havehad to takeloansâom
      hisfatherforasubstantials'lm ofmoney whileindependently sghting acourtcasein
      the United Stateswhich Luck orge sed on behalf or Brittain and the OR using the
      coverofHM R.  C where expedientunlawfully and using hired and fctionalcharacters
      andpossibly stolenidentities.

   34.Thisperson isthen featured in the UK press.W here does the line between public
      relations thatisnefariously driven by a liquidator ofa company in the UK and the
      impartialrepresentation ofthe1:11t.
                                        1:begin and end?

   35.DEFENDANT most recently heard from Adam Luck as follows: see the article
      DEFENDANT wrote (including answering every one of his questions)here.
      DEFENDANT alsohavewrittentotheEditoroftheM ailon Stmday,Ted Verity,and
                   j                            '                           '

                                                                                     #
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 8 of 23




      theDept.editoroftheTimes,EmmaTucker,and thepresscomplm'
                                                            ntsregulatorP SO
      a11to no avail.

   36.M other detail skangely correlates the two cases together. At the point when
      DEFENDANT receivedtheUSA lawsuitin December2017 and hewasdueto fly to
      New Yori to Iileet with a potential attorney who approached him solicitinj
      representation(whichDEFENDANT laterfoundoutwasillegaltmderUSlaw)hewas
      arrested before boarding a Virgin Atlantic flight and questioned for his role in
      gaudulently deceidng an investorin DM FI&CO.

   37.NochargeswerebroughtsinceDEFENDANT wasabletopointoutthathehadoffered
      thehwestorinquestion al1lzism oneybackalongwith 8% interestfortheinconvertience
      oftheholding period subjecttptheinvestorsinginga setllementareementbutthe
      hwestorrefused to'sign such an ap eem entwllich would prohibitthe hw estortnking
      legalandm ediaaction againstDEFENDANT.                      '




       Gro m r A lara M a
      a e ntz M o n dayaU u ly * N. O o n e a :a s R M
      'ro z .l:>ialllo W o rag m
      auHjeotzA LD li
                    a iIqulcl'
                             ation - credltora laearlng
      D ea r R HIIln .

      M y c o lle a o u e a M r D a n ie lc lae u rao ,a tte n cle e la -t 'rlau ra cla y'a
      Iaearlno. W e Iaave nrepared a reRor't anu are lnainueu to releaae
      it to tHe H uyera. It w ill be Iae lpful 1T yo tu rele aae It to yo tar
      H ro up'a b uyera.

      D eer (N en ta.

      F ollow ïnu Neaeeraa.o         creGltors'm eewno, tHe rofio- ae occurreg '

            - Loulse G rirra/n o f kqef/f#n.œ K en neGy L.Z.R w a.4
                                                                  a ao p o'n teG &.<
              tHe oeic/a;Recelver f&R7 aa A && 1              e I'nuëGat6r Foi/ow êno
              her uofe from e/ae .       z
                                         .Fe œ m aJor/+ of oree/fora êEa 7'       .em
              oroofo f c/eâyfl.
            - D e F *s n ro o f o r G e M t rem a /rze e e t r N .X m . W N e /r o re fe rre G
              ob o#oe o fA MMey WaA oras pgtzicfaeor - a.            = notaefeofecf.
            - WN e O R rna ae a reao#izf/on to form a c recNto re'
               c om m r ee to nroW ee o versëu lut of eN e Hn uïGaton ro tAae
               w m be rearo nafN e fo r H eeerm fnfnr tM e vorfn r rîu hts of
               t'le m em H ers.m a # w aa a o roxy For one N te er w 'tH ïn th e
               s< œ m alority Geo e,#exo resseG m y Jneereae to Lotzê&e eo
               .
              D eo o m e a m e m M e n
            - rNe O R resolveG tnat Eouïse oann oe G eterm kn e the vo e#rzr
               rïoktts tznei; ae 'east * 7 Gays heve 'an aea Y ecause T'za t 's
               tH e n er/ocfw n en & & R cen alw ea; fo co ur't fo oBject to
               L o taia ee asw o ïn tm e n t.


                                                  CD



                                                                                                 9
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 9 of 23




   38.Inthe AT,D cmsealawyernamedAlan M ain HK who subsequentlywasdisban'ed for
      hisrolein soliciting and facilitatingmillionsofpoundsofpaym entsto theM alaysian
      directbrsofALD e-m ailedPhilipW ong,thethen-chairm an ofthed ctim s'comrnittee
      in HK andhusbandto DEFENDANT'SCOO Kathlin Liaotellinghim thatin essence,
      theOR had established anindependentwatchdog fortheinsolvencypractidoner
      whichwouldbeineffectappointedbytheP herselftBHtlainlandallowingforthe
      factthathehadbeenmadethemajorityappointeebyBritlainwhohehadpersonally
      endorsed.Thisappoinu entand structureishighlyirregularandpossibly gaudulent.

   39.Fudher,in November2018DEFENDANT wasbanned asaDirecturofaUK company
      on recommendation by the.OR despite having submitted substantialevidence ofthe
      factthathehadno conkolling ormanagementfunction atALD.To the extentthathe
      wmsbnnned,theORjustifedthebanonthebasisthatDEFENDANThad,attherequest
      andinsistenceofDS7 atthetime,e-mailed thelawyerof.an escrow accotmtto release
      escrow fundsto DS7 so thatthey couldm akeGtfnalpam ent''on the completion ofa
      building nam ed Olicana.House. DEFENDANT was informed the building was
      completeandthelawyeroughttohaveassessedthisfactpriortoreleaseofthefunds
      sotllisisastrangereason fortheban.

   40.The ban washighly publicised in tlze newsm edia and included mention ofhisnew
      residentialaddressinKilbtun,whereitwmsheavilypromoted atthetim einthelfilburn
      Times.                                                                '

   41.Irlfling a complaint with P SO,the M anaging editor ofthe Daily M ail e-m ailed
      DEFENDANT back and didnotdeny therelationship between Adam luck and P G:

             DearM rHarrison,
             ThankyouforyouremailstotheEditorw/lohasaskedME to respond onkis
            Adam Luck is a reputable#eelancejournalistw/zo writesfor The Mailon
            Sunday aswellasforotherpublications.Hehasrecentl   y beeninvestigating a
            kç/t?ry and hassentyou some questions in order to check the accuracy of
             i
             X
             nformationhehasreceivedandtogfveyouanopportunitytocomment.
              chaveno currentplanstopublishan articleaboutthismatter.
            Iam awarethatyoumadeacomplaintaboutan articlepublishedinn eSunday
            Times.Youmay understand thatkasnothing to dowith n cM ailon Sunday.
            Jf.
              w zfhaveaspec@ccomplaintaboutMrLuck'sworkforF/leMailonSunday,
            pleaseaddressittome.

            Regards
            John Wellington

            From John Wellington
            M anaging Editor,F/lcM ailonSunday.

   42.In a series of cornmtmications held between DEFENDANT and Louise Brittain,
      Bdtlain wastmusuallycoudeoustoDEFEM M NT:
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 10 of 23




              f19:15,1/16/20191 DanielM Harrison. .Louise -alrigktlook I'vegotthe
              evidenceastowhat' .
                                çbeengoing on.IthinkafacetofacewithKenandEric
              andyourselfplusmy fawycrain'tabadidea.Icanpullyouundcrdeep orwc
              canresolvethisamicably toeveryone'
                                               ssatisfaction.FactisIonl
                                                                      y cvcrtriedto
              fze/p andyourf/lcorz wc-çwrongaboutme.You can'tchangethefm//l.Let'
                                                                               s
              meet(Jytm areupforit.- Daniel
              120.14,1/16/2019)LouiseBrittain:DearMrHarrison.1am ofcoursehappyto
              meetwithyourselandyourfcuz   ycrbut1'
                                                  m ajmidyouwillhavetoexplainthe
              purposeofthemeetingclearlyandprovideanagendaplease.Yourssincerely
              LouiseBrittain
              (20.27,1/16/2019)DanielM Harrison:Louise-fwillhavemyJaw-pcrcontact
              you tom orrow.
              (20.39,1/16/2019)DanielM Harrison:PossiblyFridayI'llletyou/cnow êso
              (21.55,1/16/2019) LouiseBrittain.DearMrHarrison.1' m cxfs# Iam not
              available on Friday butplease askyour Jlwycr to contactme to arrange a
              convenientffracanddateto meet.Yourssincerely LouiseBrittain
              123:04,1/16/20191DanielM Harkison:Willdo.1'm surewccansorttkisout.
              ccarebotk honestandsmartpeople.

    43.In andofitselfitisexkemelyquestionablewhy such high-powered individuals(the
       m anaging editor for Britain's largest-selling paper and the 17th m ost powerful
       accountant in the UK) would respond so urgently to the DEFENDANT'S
       comnmnicationswith courteousbutultimately evasiveresponses..

    44.ItisillogicalthatBrittain and theOR arenotmoreheadly-hw olved with prosecuting
       theM alaysiarldirectorsorthedirectorofDS7Andrew Cnrnmillieri,whoreceived a1
       yearsuspended sentenùeforâaud relatedtothecasein aprivateprosecution.Thelaclc
       of focus on this topic suggests they are pursuing another legal agenda that is in
       probabilityweighedhereintheM onkeyCapitalcasebimsedagainsttheDEFENDANT.

    45.Let'svisually review the information presented in this docllm ent.Both Bzittain and
       Luck arerelated viaHM RC involvements:Luck haswritten piecesthatarenegative
       towards non-tx payers (typicalHMRC PR) and Brittain forced a company into
       liquidation despitethe company claiming a clean VAT billofhealth and despite the
       companyclaimingevidencewhichBritlm'nsupressedandwhichshewasreprimav ed
       for.Both Brittain.and Luck are connected via ALD,tob,with Brittain even being
       mentionedin apreviousnrficleofLuck'swhich ranin theM ail.n erefore,onbalance
       itis statistically impossible thatBzittain and Luck are coincidentally cormected via
       DEFENDANT.

   46.lfthisisthe case,whywouldLuck seek to hidethe cormection by notm aking afairly
      dullstoryaboutM onkey Capitalabiggerstoryaboutsomeonecormectedtotwo gauds?
      W ouldthisnotbeabetterstory?

   47.Itisthishiding ofthe connection thatissignifcantsinceitimpliesthattheM onkey
      Capitallawsuitand simationwassetup byBrittain tosmearahdtargetDEFENDANT.
      11 always fnd DEFENDANT target'spinch-pointwellin advance and Ipush it''
      Brittnin isquoted in one article assayinpltisvery concem ing thatthisgaudm ay be
      abettedby HM R. C personnel.


                                                                                       11
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 11 of 23




    48.M otherway ofpresenting thisisto seetheconnected spheresbetween Brittain and
       Luck.HM RC andALD areb0th cozmectedasaresultofthenon-pam entoftaxesthat
       caused the ALD winding up. ALD and DEFENDANT are cormected via the
       lmsuccessfal bid for ALD. Once again, it is statistically impossible that some
       cormection be> een DEFENDANT andHM RC isnotpresenthere,eitherviaHM RC
       waging aproxywaragainstDEFENDANT viaLuck andBrittain orhowever.


                                          HM RC
                                                  %w
                                                    Ns
                                                      *h
                                                        hv
                                                          *s
                                                            hv   .
                                         PR/LUCK'--------
                         A'
                          LD                                     DEFEND



    49.Thereisa 1/723th chance(0.1%)chancethatgiven theabovepresented factsthis
       postulation isincorrect(1)/(3n5)/2 = 0.07% chance.Thisisjust35,000 timesmore
       like
          'lythan aperson istowin thelotleryandapersonisabout100timesmorelikely to
       play in theprernierslzip during theirlifetime.

    50.Theimplicationisthatthism aybeaâaudulentset-up /smearcampaignon thepal'tof
       Brittain and the OR with substantiallengths gone to smearDEFENDANT'S nam e,
       gamehi= fora crime he simply had no rolein,and seize tlaepropedy belonging to
       ALD fortheirown personalenrichment.

    51.'FhepossibleinvolvementofHM R.   C in thisand themurky inform ation herein m akes
       this even more complex.Certninly the fake press,the false media accusations and
       characters, the nefarious use of false and sctitious characters, the skong smear
       campaign againstDEFENDANT and the stibstantialmnountofstlancialvalue in the
       ALD properties,aswellastheblemishedtrack record ofBritlain indicatethatfurther
       inves:gation and factsarerequired atthispointbeforeeventsare allowed to proceed
       furtheraccordingto theirown naturalschedule.                          '

 W ronelvEstablisùedNamreofTheComplaint
    52.The Claim cnnnotberepresented as one single lawsuitdue to the reason thatevery
       individualcasefôreach PLAINTIFF isdifferentandrequirestherefore an individual
       suit.'Fhissuitwasoriginally fled asa Class Action,alleging Rhundreds and maybe
       thousands'' of potential loss-m aking victim s, which were, in the eyps of the
       PLAINTIFFS,a directresult ofthe DEFENDANT carrying outthe sales of M NY
       desctibed in the & stsection oftllisM emörandum .However,only one,M thony S.,
       joined the ClassAction,resulting in thelessthan required mininmum nllmberof
       PLAINTV FS necessary to5lesuch alawsuitintheFloridaCourts.
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 12 of 23




    53.Asaresult,the originalClassAction clnim wasslightly am ended to be inclusive of      .

       what amolmtto seven separate individualsuits.However,even despite the lacking
       nllmberofpotentialPLAINTIFFS forsuchaClassAction,theClassActionwouldhave
       failed thetestonthepoundsthatevery individual'scircllmstancesarem aterially and
       objectly differentâom one another.Forexample,M drew Hodgeskaded with the
       DEFENDANT irl two ways; he ptlrchased COE over the W aves decenkalised
       Exchange and directly via a series ofpre-ap eed over-the-cotmtertradesw1111other
       m arketparticipantswherein such kadeswerebrokered by theDEFENDA'     NT wii out
       comrnission or fee. In other words, the DEFZNDANT did not proft 9om the
       tzu sactionsthatheenteredintowith Andrew Hodges.Furtherstill,Andrew Hodges
       wasafforded a discountofatleast50% to thethen marketprice (lfCoeval,m enning
       that there was no fnancialrisk on the jartoft'
                                                    he buyer atleastas far as the
       DEFENDANT ensured wasthecase.'
                                    FhiswasdeliberateastheDEFENDANT didnot
       wish toberesponsibledirectly oraccountableforany Gnancialrisk assumption on the
       partofanypartythathebrokered atransactiozifor.

 PrecedentToFind TheCom plaintFalseW ith RespectTo SecuritiesClaim s
    54.In         SEC          vs.           Blockwest           et                  a1.
       1% s://dHve.aooa1e.com/f1e/& 1SODrcousH1AKdFRd8G1
                                                       '32U71Oc-DOX2M view)
       U.S.District Judge Gonzalo Curiel fotmd thatthere was no seculitisation clnim
       presentwhen eithertheinjuredpartiespurchasedtolcensoffanexchangeplatfonu or
       when there was no assumption offmancialrisi.'
                                                   lahis Judgementhas established
       precedentforthedism'issalofthecaseagainsttheDEFENDANT.

    55.Both oftheseinstancesapply totheDEFENDANT'Stransaction witlzAndrew Hodges
       and to the other.PLAINTIFFS,despite the m aterially different circlzmstances '
                                                                                    under
       which their alleged losses occurred.For a starq the DEFENDANT has only ever
       conversed socially and not in financial or hwestment tecns with two of the
       PLAINTF FS; the other four PLAINTFFFS are completely unknown to'the
       DEFENDANT and bought or sol        .d accordingly on an exchange completely
       unbeknownst to the DEFENDAN T'    ,who frstheard of such indivsduals when the
       lawsuitwasfled.All'  thesePLAINTP FS openly admitto having boughtCovealoff
       W avesDecenkalised Exchnagein kansactionsthatcould havebeen enteredintowith
       any ofawidemzmberofpsrties,given thatlloth Coevaland M onkey tokenshad atthe
       timein excessof1,000holdersandathriving,liquidmarketforkade.

   56.Asto thequestion ofthenature oftheproductsCoevalandM onkey specifcally,they
      cnnnotpossibly classifed as securitiesby the very nature oftheirnon prefunctional
      characteristicsascurrencieswithhig,
                                        hand1ow supplybasesthatweredesir edin order
      to be played into soûware-based smaz't contract enabled kading systens with
      artifcially-intelligentfeatures.




                                                                                     13
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 13 of 23




 A dditioualEvidenceProvidedBv Circum stancesU nderW hieh TheC om plaintFalls
    57.Becausç M NY and COE are clearly digital currencies desir ed to be played into
         arl
           iscially-intelligentsoAware-basedkadingsystemswithvariousalgorit%m sthatkeep
        them constantly liquid in trading tenns,they cannotpossibly be classed mssecutities.
        Specifcally,M N Y and COE aredesignedto pay forthingswith.AtGrst,theideawas
        thatthetokenswould pay fortheirproxy equivalentsthatwasissued âom the smart
        Jontact-enabled àadirig devices as per the source code ofthe differenttading
       macbines.Tiliswould generate enough volnm eand marketopportunity ultimately to
       make the currencies utilisable in a variety of contexts, specifcally and m ost
       importantly,asunits ofaccokmtformaking investm entswith.Because ofthelimitèd
       supply andlmlimiteddemand in theform ofcontinuouspam entsbeingm adeintothe
       kading devices,thecurrencieswould naturallyrisevezy stongly againsfFiatvalues,
       mnking them very effcientpurchasers ofinvesa ents wlzich they would over short
       periodsrise ata much fasterratet.
                                       11% them selvesiftim ed forinvese entaccurately.
       Noneofthisdescription fitsthedescriptionofanhwestmentbeingm adeintoacomm on
       enterprisethatisthen investing money on thetokenholder'sbehalf;rather,thetoken
       holderholdsaunitofcurrencythattheissuerisalsousingitselftomakeinvestments
        inprojectsthatonceproft-generating,areabletocirculatesuchprofitsintoexpanding
        thecorearchitecture,trading system setc.oftheadifciall#-intelligentkading device.

 In fact,in conversatbnsbetween PLAINTIFF M drew Hodgesand the DEFEM M NT,the
 PLAW TIFF agreeswiththeDEFENDANT thatthetokensarenotin any way,shapeorfonn
 securities(hereisthePLAm TIFFreferringtotheDEFEM M NT'SW hitePaperl:


                '     Broseph a: 44AM
                      IIove thetalkofthat
                      Iove it
                      especiallythewa#yougo atthe securitiesdeflni
                                                                 tion
                      ltisn'ta securith you nalled that


    58.TIZAPLAINTIFF allegedthat50BTC (about$100,000in110 -2017money),whichis
       the slzm he requests to trade over-the-cotmter via the DEFENDANT'S network of
       sellerswas5% ofhis entire podfolio,which the DEFENDANT found areasonably
       minimal invese ent for what was a below-market over-the-cotmter transaction.
       Furthermoreupon being told tlziswasfne,thePLAFNTIFF voluntarily increased his
       investm entsize:
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 14 of 23




                   Irs In m e Inleresu o'm e comrnunlW Do Ican Juatey 1t
             -     aroR ph e:o7 RM
                   Slnce ldonf putmore + an 5% ofrny po- olio Into any one thlng lwouldnx be able lo Inveatm ore
                   than2Obtça1ltogether(-S5OkUSD). W ouldyouboabletodo 20btclnsloadTDe#w ouldnxdurnp.
                   N'oo muchworkanti1know lcan neverbeatthemarket.Leamed thatIoasonInoldeconomw
             '' *< dm hco l:xaPM
                - Yes.n en ItwIIIbo ...450 CDEVAL ButIfyou asreo notto dump 5o0
                   Aa 1w lllalso olftyou 5OO ofmy own
                   Ireally wantIono term alze holdera llko you are suosoatins you are so m alIs flne
             -     Broaeph *:a2PM

                   lfyokzcan got2000 coevalforsobtr.You have a deal.1wlllneed 4O daya m aybe Iess lo m ovo
                   You should ltnow how you m ay Im paelIivea.
                   Iwlllbo buylng '100 alres ofland.Bulldlnp a farm In ordorto bulld a sense ofK m m unlty whore 1
                   Ilve.Iplan tom akelhe buslnossa Iandm arkofthocom munlly m atImpallsowerybodFsIlfelhere.
                   Yo tho polntwhere me com munlty haa a ehecks and a balanacos offecton aI1m om bers llko krlbos
                   use tow..to m ake such an Im pactm atm onîalh-a1tet.dletary heallh.lhe deslre for klds to Ieam .Is
                   creatodw..and lo bullld a famlly legae In orderformy fam lly to alay closo and bo a home form oro
                   thanJustmyImrnediate lamlly.
                   Yoursypse ofX rnm tlnlty IswhatIsdrawlngm yInvoslmentto you.Butlwan!you to know tha!not
                   alIyourInvestors dream for lambos and bltohos.aom o wllllry lo m ake an lrnpaclm tmh Ilke you are
                   lrylng todo.lwantîo eiclo yourcoaltalla.bu'lhope to rreate somethlngwhere somobodr
                                                                                                    ywlllrlde
                   my coattalls.hopofullly forgood.




    59.Sinceitwasap eed arldunderstoodbybothpartiesthiswmsnotasecmitiesknnqaction,
       no KYC orself-accreditation requirementwas required to be fulflled and tltiswas
       discussedbyboth pM iestoo:

      - Broseph 7:08PM
        Ihave notclaimed any ofmycr
                                  ypto assetsso Ihave nothad to getthatstatus inthe seceyes.
   ,t F
      '
      x dm hoo 7:16pM
     * YahOK


    60.'
       FhePLM NTV F allegesseveralseparatetimesthatheisfully aware ofa11therisks,
       apeeswith theDEFEMDANTSapproachto sellMNY intothemarket,wllich the
       DEFENDANT fully explained toilim ,said thathe supported whatthéDEFEX ANT '
       wmsdoing itandFasfullyawarethefnancialrisk wasllisown:

                 D ro o nn eroo -
                 ulr sood m an.kl uonN o w o m e anytn lng.
                 Iknow w hatldId Njere.
             e : u eneyco   eraoA.M
             * lwantto % Fonlly clo- oftho faclm at1know lnla
                 Iknow yo u know tala;Iuo 1oo
         '    < D ro H nlle2a1*
                  lInvootecla lot.a Iotforeven mo.ao uonxtalnk l'm a mooa rlcb duuojua:tnrowino wolehtarounu.1
                  =GFo.
             'M   Vm nco       eo l-
             e    (unow
                  11*a Inveatora llke you tnatkoen eno un
                  D rOO y>H ekal-
                  lfItfalla tno.Itook tlao rI>K.
             *  11Itfalla - 1tIa on m o (au11au)
                lfltautxzeocla -1tIa on m o
                lIHANX to aucce acl
                Ican uo Aehlr r- lNc 1w anlIn Ilfe 11Iteoos
                n e poaalolllw io ovorwholm lns
                V'u Ar m oana 1w lllpullIt kogo tNorfaalor'han m oatw o uld
         -      D eo - yyh ezaa -
                Do Know 1u o Navo 'Iao rlak tolora nco for 'NIa.ItIa no ttno m onoy tnatgeta m o n laaod 0#f.ItIa teyo
                x tentlalyour m odolm lsntootklaaou o n oyptrollo
          # œ-2 u m n co      e:aa -
            - 'rno yyrlœo la llug o anu t>o uow nalcle la a nrofoaalonaloeave àaaadcally
                lRnow you uo
                A nd Iam lovolllng w 1th m u on %Ne rlak




                                                                                                                         15
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 15 of 23




          e +'=X'e m a=t> etooAM
            - 1uldnetfutzk up llala tlm o
                 IdId itdollborately
               131take urw ord


               D roM nese:ol-
               Itzncloratand m u oan.W e are oolh lblrl>a
         .e u..
              w om xoo     xro,wsa
            * Gkzt1oannottakoa projoctbolno KznderM lnedby lhlo rnllonalo ethlaIanolhow Ico aare done.-
             T'hatm lnklnp Ia w hm w o are flg htlng
             e u1you ahoulld llphtm e In ooneral
             V'haeIa good
             lIlko 1n0 tyaelle
             1EIa tjeallNy and Itaotkzally slvea orodlblllty to 1ne rnovoa In t>o'm arket
         - œ O ''O O I*N -:02 -
             Iaeo w hy u are m aklng a m arkotfortho Ico
             1I1>t:yIt
         ' %* ?'Yah
                eml%and
                    oo aloo
                         ema AMw ould hawo tlm ad oul
                            wo
                  wo could Hawo arnaae%ad 1>Ia thlng acoeldontally
                  a ro x p h ezo2 -
                  And w a.1wantoclto com o atw u etaM In tno alaok au:m y frland aald dorlx
          e '''N7 dm hoo eroc -
                  You alaould              '
                 erhatIa eroodom o'ax ocla
                  1w onN tako 11N raoally


    61.'Iheexàemelyshorttim eperiod ofthelawsuit,comingonlymonthsaûerthelaunchof
       theplnnned ICO,and broughtforward by a PLAINTIFF who told theDEFENDANT
      hewasaRlong-term investor''(implyinginmostcontextsarninl
                                                             'mum holdingperiod
      ofayeartothreeyearsminirnum)isalsoimpracticalandprejudicedtheoutcomeof
      events againstthe DEFENDANT who neverthelessmanaged to overcome - atleast
      partially - such events. Conkary to the Claim, PLAINTF F in fact thoroughly
      researched the sell-offofCoevaland ins% cted and informed the DEFENDANT of
      luch sell-off:

            Broseph s:42PM
            Untllourm lnd goessomowhere else
      'in-9 dm hço s:42RM                             '
        * Figure outw halthe fuck-bbutthere Is grealerrepsonslbillty and no llme to dolhat
            Butthatwasn'tessytojustIeave 1!aslde
            1wanted to g@tdlstracted and flnd outwho the motherlurkerwas and you know -ItIsIustthe
           dlx ovprythatwould havo glven m e satlsfaetion
           ldon'tthlnk lwould have had m uch Interestboyond thatln whathappened
      - - Broaeph sklaRM                                      '
           W ho are youtrying to flndz
           W lAym e prlce crashedT
           dm hlo s:taPM
      O>
       -'< M>h $wgm thlokino -w hg%:ho fv.eik wnh
           Llke DDF is m ostIlkely '
           Brox ph s:13PM
           Thatwas acom bo oftblngs
      '&* dm hoo s:43PM            '
       * C ause they had the inoentlve
            YaN Itprobablywas-you see -begause you aro oblective onthis oneyouhave grealerInslght
             B roseph 5:14PM                                                                              '
             From the S12(m high iswhatyou are referring to correct?
      .v :
         v= am hoo
         . .
                         s:jaPM
             ves
             Broseph s:1*PM
             'rbis lcan shed llghton
             Since llookedatabout4O0+ w allots
             Some pattem s form ed




                                                                                                              16
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 16 of 23




                             I
               : -'-T urnhco        s,4e F'M
                  - O K ...cool...oh yean.W hatw aa It
               *       DroaepN szAd RM
                       M arketexpem ation w aa 4
               E ''*G'*um hoo       snd PM
                  - Iam Iistonins lam alao packlns 'hotzph
                       uuatFYI
             -*        e romoph stle RM
                       Reoplo alao expootod a lowor price
                       ao problem
               # e'*;' dm hoo       ss4s PM
                 - R lshtso 'hoy w ere buylns In progresalvely claeaporT
              '- - Droaogah s:As RM
                       T'ho price waa rialns ao faslthe book waa m ln
     '
                       As tho prlce m so thoso aet ordora dldnx follow
                       A w allotsold a ohunk at.S
                       W aanf a bIg w allet
                       GIg tho ordor#lIle a >Ig portlon ofthe botm
                       T'ho Ilquldlly waanf there abovo saC)O
                       ao w Nen tho ordorhltFou acttzallg'w e'ro dolns yourbuy hlgh &ellIow aim ullanooualy
                       ao rnarketoxpectatlon was follow lns 'hatbohavior
                       W nlch accolorated m o fall.
                       Yhe aooond craalq..
                       W aa yotzr big atzpporlara.Dtzrlng tlao peerchom lat Issuo I&aw aomo blo wallom Ilquidato thalrentlre
                       ataah
                       12 monkoya aold about*300k in a fow days
                   R om om bor'Na''he prlce was down algnlfloanlly attha:polnt.Alao Khan aold overm hing..and a
                   Nandfulofotberw alleta.
             ' *% um hoo       s:Ao PM
               * '
                   It m akos so m ue x nae to m o now




         '
              BrO- : s:,:PM                        .
              SothenyouwereIeftwilhhe irs.Whydoe l
                                                 erssuG lnamarket?Uqui'
                                                                      dy.TheInrkolI
                                                                                  Nui
                                                                                    dd
                                                                                     'y
        willconbnuelodri
                       vethepri
                              cedownunt;muaddparto
                                                 ''panls
  1--:$%dmhço 5:19PM
   n saha
  ' Bro- phsx pM
             Thi:l
                 swhyweantmare ngry
                                  obadëhtxw.Wewantanythl
                                                       x
              dm hx       sx PM
   . . .. .               . .         :    ..      ****                r'                     . .             ,           .

  Ja
   Iw
    -x
              12 monkeysmade*atx ney?
              Bro- h sx pss
             Anwurlgwiqrnovetheneedl
                                   e
  l '% dmheo sx PM
    *
      . I donxeven wanna mlnk z:* ltthal
        Fe er
     ' Bro- hsx pu
        12monkeys= de alrx sthaNa mi   ne
  I%w.* dmheo 5. pu
   %. F.
        Itwasthemameguysyellingrcam
  ' Broleph s:a 1>M
        Yes
        Bctbeyweroout
  IMcadmhgo 5% PM
   ' W ellkarrc w* deale hhim
        Bro- h sx pu
        N> M dnol  hl
                    ngle*seanymore



                                                                                                                               17
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 17 of 23




 Prem ao reFilineofTM sCom plaint
    62.Investors were advised explicitly that the plsnned platform would take at lemst a
       minimtzm of 12 months to launch in a Mghlp publicized news article i .
                                                                            n wllich the
       DEFENDANT wmsquoted âom theM onkey CapitalSlackwlzich wasthem edium by
       wilich investors were prim arily updated with news nnnouncements and pedinent
       information:

              Link:ho s'
                       .//m     .ccn.coe au sonsons-vc-ico/

              Quote:Et
                     wearerealisticallygoingtohavethiscompanycometogethernext
              yearmecausedealsandthingswhentheyaredoneproperlyalwaystake.ayear
              atleast'
                     ,and thatisifyou aresuperfast''

   '63.'fhenewsG iclewaspublished on July7,afullweek alertheDEFENDANT told a11
       investorsthiswasthecaserightatthevery stu .

    64.Sincetherearenoverifablelegalp otmdsforthebasisofthisComplnintitis
       suspected thattllisComplaintmay bepartofabiggerandmoresigiifcantgaud
       involving aliquidatorwhoalreadyhasallistory andtrack record ofsirhilarbehaviour.

    65.In thelastwdektheDEFEM M NT heard again âom Adam luck,thistim ereporting
       abouttheincidentofAbsoluteLivingdevelopmentsand even mentiordngLouise
       Briitain by name:

              D earD aniel,

              HappyN ew Year.

              Iam having aclqselook attheAbsoluteLivingDevelopm entsfallout'

              I'veread yourpostingson ALD andanllmberofquestionsarose.

             ln lightoftheInsolvency Servicedecisionto ban you asadirector1wondered
             why theIS hadpresllm ably chosen toignoreyourevidence?Ordid you
             '
             simply notpresentit?Orisitanotherconspiracy?

              Astoyourstatedirmocence:l'kebeen in contactwith VickyChongwho states
              thatin yourassumedroleasthewlziteknightofALD youtook GBP14,500
              âom herandthishasnotbeenreimbm sed.Isthiscorrect?Shealso statesthat
              shewmstold shewould havetoinvestE100,000in orderto condnuewith tlze
              scheme.W hy?

             Thereweresomeotherquestionsthat1wanted toputto youplease.
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 18 of 23




              1.W hatwasthetotalpecuniaryrewardyou received âom yourwork with
             A LD ?
             2.IfthesemysteryM alaysianswerereally thepowerbehindthethrone at
             ALD why didallthemoniesgoto UK businessm en,according totheHig, h
             Cotu'tacéontalcen byM sBritlain.
             3.How many otherALD hwestorsdidyou 'assist'',didyou takem oney 9om
             them,andwasthismoneyreimbursed.lfnot,why not.
             4.W illyou beatendingyourimpendingcourtcaseheadng in Floridare
             M onkey Capital?

             Vatiousinvestorsdokeep.  m eabreastofyourdevelopmentsand.theydrew to
             my attention thiscurious
             posting:he s://thecurencvl'
                                       oum al.coe zolg/ol/ll/dmh-advises-Rovernment-
             skatea -session-on-blockchaii

             Icrmnotfnd anyrecordofaPeterBrowshareinrelation to a''bi-pnrtisan
             comm ittee''and Iwonderedifyou could explainwllich committee and which
             ministerstoolctimeoffgom Brexitto giveyou astanding ovation please.

             Incidentally,IcnnnotfndanyevidencethataJohn Clare,formerly ofthe
             NikkeiandAW SJ,acfnlnlly exists.Nothingin FactivanoronlinethatIcan
             kace.Doejhereallyexistorishejustyo'u?

             Ifyou could com eback tom ebyThtlrsdaymorningplemsethatwouldbe
             appreciated.

             Regards,

             Adam Luck.

    66.Answersin fullto each ofthesequestionswasprovidedbytheDEFENDANT online:
       he s://medium.coe a dmhco/iust-mv-luck-7z8l8986929e

    67.'
       Fhepattern ofcontinuedmediaharassmentdoesnotend there.W hen Judge
       Middlebrooksfoundthatthedefaultjudgementinthiscasewasnotagainstthe
       DEFENDANT DaniélHnnison anewssite,Coindesk.com,showednevedhelessthat
       theJudgehadfoundagainstthedefendantpersonally:




                                                                                  19
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 19 of 23




          Re:MM OR factualerrorinyoursloœ
          S< :e h zThurwe ,Augult16IO $B56:4TPM
          Fom'Dm *lM.G rriv dmêllg@e pe*kœ m*lleM
          To:5œnHlœ lreg'-A MA gKA

           RM .T*     fœodme gM LLalœ *2> x e;ui1M e w% M :O .TM *=*M INM -R 'k=O oM - e * - - rote haœ ee
           Masl
           WD*sYl
               <a&w rea
                     .% + eed- >< Ie- tMlaNe
                             Kmè             - Ol-mNxyee N-'
                                         wo* <-            ûy-
                                                             -eN m-
                                                                 ' 'wj
                                                                    '*tl
                                                                       mM:ec- axœ - krc= < f
                                                                                           œo s> œm M                       1> %

           QWM K!Y1% e     :                                                                                 .
           AtneN inlin ie1= 112monelshave 1abandonedtmrinvestorsorc-n*d working on thrirle alfandanyonewho says
           M)sbouldjustvi
                        sitourwebsileatDMH&CO.
           Byvinueofnoù-responselolhecomplaint.theJudgrdefaultedMoakeyCapltalLLC andM tmkeyCapitalInc.(Monkey
           G pitalPI
                   r.Ltd.
                        ).whicharrhxhliznitedli
                                              abilitycompaniM inw'
                                                                 hichIhaveapassivcqhxreholdingandnoactivc
           involvcmenl.
           lwasmudlbcartcned towardsthr United Slateslrgalsym m lo Rx t11a1Judgr M lddlrbjw u aen'
                                                                                                 îz'zlamouonto dcfaul!
           myselfdespile vehemenlaccusationsby lhePlaintiffsIllatlwasinvolved inaO rnmtO ell-game.
           IamM la>       2- *:1>'''''- TG          G @H Y MUH M >XkaM O M R = -              M    W e kfe       aM Nao lhawram
           -     1-se m.qe* RY
           trsr<nll         #m u*    '''''
                               x fte u   l'
                                          n'1
                                           Ya*.lxp
                                                 -* :-.0e*u  o -ainM -aoAY-1u lac%a
                                                         e œ lm                     @> a
                                                                                 œpt;- *>
                                                                                        -   >- eA H
                                                                                                  '-e l.-
                                                                                                        K* rothmGMm >GNY
                                                                                                                      * - MS-
                                                                                                                            -/O<
           - -                                                                                        .


           rxmlwtmemA      > txa ere .
               % > M> ...w...
           ......w
           OnAtqtlm !6.K!e$::,8F< SlaRHo rtç*&- :4:- .= *% :
              None Dapdm       .x futxœ ww m txre .
              * %
              S/ntfqynmyON>w



    68.'
       Fhepublicationadm ittedRthef--up wason ourend''.Theproblem wasthatsincethe
       newshadG eadyhitthedigitalnewsfeeds,therewassimplenoway to stop the
       propagation oftheFACTUALLY AND LEGALLY FALSE headline.

    69.Otherrepodershavecontinued toharasstheDEFENDANT in theinterim andllis
       fziends,which areclearly sentby thePLAINTIFFS.

    70.'I'
         helogicalassumptionisfuriherenforced thattllisisaspuriouslawstlitthatis
       desir edtodam agethemediaimagineoftheDEFENDAN T and to eytol'tllim into
       mnking apam enttothePLAW TIFFS ofsomekind.ltisalsopossiblethislawsuitis
       broughbecausethePLAINTIFFS associases,being LouseBrittain eta1., genuinely
       believetheDEFENDANT isinvolvedin them oneylatmdering activitiescbncerning
       ALD whichisnotthecase.In such instanceonepotentialskategyistotry andforce
       theDEFENDANT into mnking apaym entfonn whatthey falsely suspectisan illicit
       accountfullofcash holdings.                          '

 M otion To OrderPLAU TIFFS Fu1lDisclosureofPartiesIncl.Transcripts
    71.Asstatedpreviously,thelikelzoodofAdam Luck%eingconnectedbycoincidence
       along with LouiseBrittain andtikeOo cialReceiverforAbsoluteLiving
       Developmentstothislawsuitwlzich,viatheinitialm iting oftherlrticleirl'I'
                                                                              heTimes
       ayearago iswarranted asbeing thecase,isextremely 1ow withoutsuch connection



                                                                                                                     20
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 20 of 23




       somehow beingestablished viathePLM NTIFS.ltisso1ow asto beM possible, in
       fact.

    72.Theexkemely low likelihood ofsuch crossoverofinterestsand cormecdonsofparties
       withoutpotentialmaliciousintenttosmearthe'nameoftheDEFENDANT and
       withoutongoingpossiblegaudand seriquscrim ebeing cornmitted onthepartofthe
       PLAW TIFFS warrantsthenecessil fortheureentand im mediatedisclosureonthe
                                       -   -


       partofthePLAINTIFFS and on thepartoftheirattom eysastothedetailsofany
       relationship theyhold orhaveheldwith anyofthefollowingpartiesEVEN IF NOT
       SPECP IC TO THIS CASE butstillinvolvinadiscussion oftheDEFENDANT         '
       somehow:

             InterpublicGroapofCompanies(IPG)and anyofitsafflatedor
             connectedorownedbrandsorcompaniesorpersonnel,acompanyts)
             Adam Luck anhzdividual(whstherIpG related ornot)
             LouiseBrittaim an individual
             W' nkins& KennedyLLP,a company
             UK HM QC personnelorafrlliated or connected parties
             Ken Beardsley,an individual
             Sean Gleason,an individual
             OfficialReceiverforALD
             AbsoluteLivhzgDevelopm ents,a company
             M an M a,an individual
             G eorgeLeong,an individual           .
             NewsCorporation and any ofitsafo ated orconnected orowned brands
             orcompaniesorpersonnel              '
             Goldseek.eom,acompany
             PeterSpiuw an individual
             ChrisW alu eg,an individual.
             Benjaml
                   'nGreenmaiden,an individual
             Associated PressNewsand any ofitsaffz -liated orconnected orowned
             brandsorcom paniesorpersonnel
             Interm ediariesorconnected partiesoftheabovem entioned
             Coindesk-com ,a com pany
             DigitalCurrency G roup,a com pany
             Stanley Higgings,an individual
             Peterkizzo,an iniividual(editor.Coindesk)
            NicolasDy,reporter,an l dividual
            V; t'#D.G M CJAQ.om klQhIM& D /e.
                                            l'N :
                                                'wxâêhNZ Uq
                                                          r'Q
   73.To theextentthatitisacceptabletotlzecourtstheDEFENDAN T ispresently in
      discussionsto suethePLAINTP FS and theirattorneysand any ax liatedpartiesfor
      thesllm ofthem arketwhichthey destroyedthatbeing$120million.FM herdam ages
      forpersonalinjm'ywillalsobeaddedtothisclaim.The'
                                                     PLADITPFSknowingly


                                                                                 21
Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 21 of 23




        falselyfledaspuriouslawsuitclaiming thateventsthatthey themselvescomm ittedto
        kanspirewerethefaultoftheDEFENDANT,andusedthemediatllroughnefarious
        meanstomanipulateandextorttheDEFENDANT intopa/ngthem moniesthey
        werenotdue.

    14.Itisthereforeaskid thatitbeORDERED thatthePLAINTV FS imm ediatelydisclose
       anyand a1lrelationshipswith any anda11oftheabovenam ed pnrtiesand speciEcally
       providedetailswith respectto theircommunicationswith thesepnrliestmderOath
       including copiesofe-m ails,kans'criptsofphoneconversationsand any anda11details
       oftheirknowledgeofthesepeopleand events.

 IherebysubmitthatthisstatementunderOath.


                                                               RespectfullySubmitted,.



                                                         > e6 -
                                                                 DanielM ark Hnnison
                                                                       London,U.K.




                                     > luts
                                          w - u,,-ea- w tw t. .
                                                              k/
                                     &.- kx 1eu
 CERTDXCATE OF SERW CE
               1
 IHEREBY CERTIW thatacopyoftheforegoingwasposted bym ailwith theClerk of
 Courton thisdayofFriday 18'hJarmary2019 and by e-m ailtoJudgeM iddlebrooksand to
'DAW D C.SILVER atDsilver@silverMillerLaw.com.




                                                                                  22
'
d
                                                                                                                                                                           .                         Mo 1,m bl
                                                                                                                                                                                                            tlxze
                                                                                                                                                                                                                so3vxa xaa:                                 a'
                                                                                                                                                                                                                                                             L'. :
    Case 9:17-cv-81370-DMM
                        ..- - Document 59 Entered on FLSD Docket 01/23/2019 Page 22 of 23
                                                                                                                                                                  Fsc                                                                                               1
                                               . ....                                      .                                  @              w-w              -
                                                                                                                                                                     ua
                                                                                                                                                                  !a>8N*--.
                                                                                                                                                                                                                                              .                  ..
                                                                                                                                               ...
                                                                                         *...

                                                                                                                                    cRl
                                                                                                                                      el
                                                                                                                                       Noil
                                                                                                                                          t
                                                                                                                                          .
                                                                                                                                          Rt'
                                                                                                                                            A' '17!1514114                                               j'
                                                                                                                                                                                                          i
                                                                                                                                                                                                          st
                                                                                                                                                                                                           p(
                                                                                                                                                                                                            )E:'
                                                                                                                                                                                                               f
                                                                                                                                                                                                               d-
                                                                                                                                                                                                                i
                                                                                                                                                                                                                kkfi .
                                                                                                                                                                                                                     7''.
                                                                                                                                                                                                                        1 ''
                                                                                                                                    1                                                                                 '. '
                                                                                                                                    LCYIO
                                                                                                                                        II
                                                                                                                                         N
                                                                                                                                         XI
                                                                                                                                          kI
                                                                                                                                           QIPIIC
                                                                                                                                                I
                                                                                                                                                Q
                                                                                                                                                ,'x. '                                                   BLtSENDER                        ',:'
                                                                                                                                  TOCLERKSOFFICE :1
                                                                                                                                                  ..
                                                                                                                                                   $.                                                                                  -1. ;
                                                                                                                                         (
                                                                                                                                                   t
                                                                                                                                                   '
                                                                                                                                                   ...c.                                                                        y
                                                                                                                                                                                                                                     . !I  .
                                                                                                                              '                                                              N                                                !;
                                                                                                                                    701CLIMENTSST                                            h v                                i,             s.
                                                               S
                                                               1                                                                    RoOM202                               .                  . <,.                                       s. 1
                                                                                                           'snolutJ;9sazn, 1        WE
                                                                                                                                    Wi
                                                                                                                                    Pl):
                                                                                                                                         BTP
                                                                                                                                           .ALMBEACH
                                                                                                                                                   REFF
                                                                                                                                                      :EEL
                                                                                                                                                         G;/3
                                                                                                                                                            I/3
                                                                                                                                                              4S4
                                                                                                                                                                Y/0
                                                                                                                                                              DEW:
                                                                                                                                                                  G1
                                                                                                                                                                   B ,                                                          t
                                                                                                                                                                                                                                         (US)).l
                                                                                                                                                                                                                                !            ...<
                                                                                          'dpp goI
                                                                                                 esdsulaotuw xq!                         m
                                                                   *                                                           .
                                                                                                                                        )P
                                                                                                                                         .
                                                                                                                                          .              1                                                   l   .
                                                                                                                                                                                                                                1 -u.-. ,                           .
                                                         '
                                                                       1E'1
                                                                          'lrl
                                                                             'Ig
                                                                            yjj
                                                                          jyj
                                                                          r
                                                                               kj
                                                                               qlj
                                                                                                           uozBsjjj
                                                                                                                  :zçzt''
                                                                                                                        .
                                                                                                                               j
                                                                                                                               ij
                                                                                                                                .
                                                                                                                                ,
                                                                                                                                ;
                                                                                                                                .
                                                                                                                                ' g
                                                                                                                                , j y' j yyj
                                                                                                                                           yj
                                                                                                                                            .'j
                                                                                                                                              .y ,
                                                                                                                                                 j
                                                                                                                                                 y
                                                                                                                                                 ,
                                                                                                                                                 '
                                                                                                                                                 :
                                                                                                                                                 f
                                                                                                                                                 .
                                                                                                                                                                                                                                                                      ,.
                                                         '                     '          . r
                                                                                         ,-. cr-..
                                                                                                 x-.-.-- .. .--..              ..                                   4 1
                                                                                                                                                                    '                                           $     ..
                                                                                                                                                                                                                      -          '
                                                                                                                                                                                                                                 ?
                                                                                                                                                                                                                                 oJ,
                                                         -                     2           .k'.-. -- .-.. --- v .-
                                                                                                                                .
                                                                                                                                .              ,                                                             ! ?j$l
                                                                                                                                                                                                                  jlI , ,.
                                                                                                                                                                                                                         .:
                                                                                                                                                                                                                          .t
                                                                                                                                                                                                                           .,à
                                                                                                                                                                                                                             às
                                                                                                                                                                                                                              j'
                                                                                                                                                                                                                               j.p
                                                                                                                                                                                                                                 ;,t                                 .'
                                                                                                                                                   . t ,        f
                                                              .
                                                          9 v zzqa                                                                                                                                                     !              .
                                                .              '$
                                                               $z1::u
                                                        51. .y. -..
                                                                                                                                    .              t
                                                                                                                                                   .   . ' ,  .                                                        4
                                                                                                                                                                                                                       , j     -/'.'8$t
                                                                                                                                                                                                                               k      .:
                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       .,.,'4
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                            5
                                          ..    .
                                                      f
                                                      l
                                                      .
                                                      :
                                                      !.l
                                                        i                                                                                          4       .
                                                                                                                                                           'q
                                                                                                                                                             jl
                                                                                                                                                                                                                     ' . z.-u-.1
                                                                                                                                                                                                                          j yj
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                             !y
                                                                                                                                                                                                                              gy
                                                                                                                                                                                                                               wj
                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                py
                                                                                                                                                                                                                                 jyt
                                                                                                                                                                                                                                   ,j
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    y;                               y.
                                -,.''                 .
                                                                     !                                                                               .
                   .........
                            -
                                                    .       5,j ..jî                                        .                                      t.                                                                                1   .

                                                                                                                                  T424486'17
                                                                                                                                           .j6%                                                                        jNyujmcqjyy j,j                               '
                                                          '  .
                   '                                1k       -7               zK.
           6x
           .
           -
             % r';
                 I
                 .N
                 j                                  ,
                                                    :               ..
                                                                     yr-                 g.qsg?
                                                                                             .4a
                                                                                               x'o
                                                                                               w ls%
                                                                                                   su
                                                                                                    /x
                                                                                                     t
                                                                                                     ,avlJ
                                                                                                         noss 'mK:   pnol
                                                                                                                        veplj
                                                                                                                            -gj
                                                                                                                              -nj7,
                                                                                                                              )-                                                                                                     .
       .
           Y*%tN V 'N                               W .M '.
                                                          .
                                                          r.
                                                           qi
                                                            sk%;a,
                                                                 1
                                                                 r
                                                                 ,t
                                                                  .s a;
                                                                      u.i:moœ'                                                                                          l
                                                                                                                                                                        .            i',                                      .r    '.
                                                                                                                                                                                                                                     ''..'''jj,
                                                                                                                                                                                                                               .,:3421        )
                                                                                                                                                                                                                                              j,
                   .
                                                                                                                   t
                                                                                                                   wos..                                                             t.
               .
                                                                  w
                                                                  r-c
                                                                    w-upQ
                                                                      NTw-l-
                                                                           YQmwo=
                                                                         CC-    c
                                                                                'e
                                                                                 -.-
                                                                                 .
                                                                                                      .-.
                                                                                                                      @- e                                                            '.h.N
                                                                                                                                                                                          .                                FL.
                                                                                                                                                                                                                             us.; 'ypij'qj   ',
                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                              ,
                                                              e                                                                                                                                      '.q .                          ) ; k'
                                                                                                                                                                                                                                    4    .j! . r.r
                                                              e -1*-!p> *:- - -- - q- 1                                                                                                                                             '1
                       '.<<.>.                                                                                                                                                             Ix .                                      .                       y ..
                                                                                                                                                                                         ) r
                        .
                                                                                          .                                                        .
                                                                                                                                                                                                     ,                                       jj
                                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                                               . ,..(..,
                                                                                                                                                                                                                                                     L-;
                                                                                                                                                                                                                                                       .!
                                                               .                          .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                        1 %.''>
                                                                                                                                                                                                                                                        $
                                                                                                                                                                                                                                                        jj
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                          xx
                                                                                                                                                                                                                                                         j?
                                                                                                                                                                                                                                                         V.
                                                         . .                                           =
                                                                                                                                                                                                                                                        ,            j
                                                                                                                                                                                     '   '           .                <
                                                                                                                ..... ..' ..
                                                                                                                                                                                                                                                            1
                                                                   .
                                                                            *. .           @w * .            .4.. * . . .                    . . ..      .         . ''          .   ,           .                                                          !       .
                                                                                 (XtmlgOupzepHlro es                                 Wuodl)(@M DMGM7ON.21A/;* =Q(OeljO- JaIme tkq J
                                                                                                                                                                                  *'!                                                                       '.
                                                                                                                                                                                                                          ï                             )
                                                                   /jn 1.Q -a-.%.
                                                                     .Ij          -.,
                                                                                    .--.-x=....
                                                                                              - G
                                                                                              -..
                                                                                                x             -M-.0 gxjy
                                                                                                ..m ..vw a--)-.        Ms
                                                                                                                       jOO
                                                                                                                         sOa2y
                                                                                                                         -   .                                                                                                                          '
                                                                                                                                                                                                                                                        t
                                          .j                        mus' ss: 1Q'17k k, ê I 1< '
                                                                                              a*%-a VV sw % =<-s'> F'l
                                                                                               ..
                                                                                                -----..----.
                                                                                                           -.-.
                                                                                                              -.
                                                                                                               > -.
                                                                                                                  -..-..- g
                                                                                                                       ----.
                                                                                                                           .
                                                                                                                           .---..                                       --,
                                                                                                                                                                          -
                                                                                                                                                                          ..
                                                                                                                                                                           -.-.
                                                                                                                                                                              .
                                                                                                                                                                              -..
                                                                                                                                                                                ---?!!.
                                                                                                                                                                                      !.
                                                                                                                                                                                       t11
                                                                                                                                                                                         J!?: -                                                         ,
                                                                                                                                                                                                                                                        '
                                .x.        ,                                 . ,..
                                                                                                                                                                  . -z,
                                                                                                                                                                      p.z w o.                                            j                             .,
                                      .
                                                                                                       Y &k> -aw-sno .1*                                                k
                                                                                                                                                                        vl.
                                                                                                                                                                          r4nso /%                                        y
                   !). .
                   .
                                                                  J1
                                                                   j*.1
                                                                   '
                                                                   .  'D
                                                                       *,)L
                                                                         *.'l
                                                                          '... '
                                                                            '  ea
                                                                                -''WItrqWG
                                                                                     .
                                                                                          Zes.u-
                                                                                         .r     '
                                                                                               a'
                                                                                                u
                                                                                                s.
                                                                                                 p.
                                                                                                 zn
                                                                                                - -   w-d
                                                                                                  >pelaas
                                                                                                        -o
                                                                                                        wp-tuoxewYjuwQp.Y
                                                                                                                        a    qr
                                                                                                                        -ojowa
                                                                                                                            --
                                                                                                                              pz
                                                                                                                              r     'n
                                                                                                                                    I
                                                                                                                               wpueou
                                                                                                                                    aN.rh
                                                                                                                                      *n xj X
                                                                                                                                            g
                                                                                                                                            n
                                                                                                                                            q
                                                                                                                                            =.
                                                                                                                                             ,                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                   ,I ,                 ,.                  , 1I .I                                       .'
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           îz                                                                                                             .;
                   rf
                    t#.
                      )'
                    txo                                                                               .1 . I I               .                                                                                            u
                                                                                                                                                                                                                          *'
                                                                                                                                                                                                                                                                                           '.''
                                                                                                                                                                                                                                                                                                                                          .'.1
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                             fsw sk,laxwçazwyxeea/oszva j                                                                                                                        :..
                                                                                                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                                                                                                    ..u'
                                                                                                                                                                                                                                                                                                                                       1
                                  .                                                             .
                                                                                                                                                                                                        .                                                   ..              ..                                                         '
                       vzs
                         .:ZIwA
                            ..l '                              '                                                    .
                       1 1'
                       'w-1
                          )
                          'e                                                                                                              j
                                                                                                                                          r-
                                                                                                                                           A
                                                                                                                                           Z
                                                                                                                                           -I
                                                                                                                                            -:j
                                                                                                                                              --
                                                                                                                                               *
                                                                                                                                               ---''
                                                                                                                                                   -
                                                                                                                                                   jEj
                                                                                                                                                     -'
                                                                                                                                                      jj
                                                                                                                                                       (jj; ...
                                                                                                                                                              j
                                                                                                                                                              yw <7jç
                                                                                                                                                                    :
                                                                                                                                                                    p/
                                                                                                                                                                     -(
                                                                                                                                                                     j-$
                                                                                                                                                                       -
                                                                                                                                                                       j
                                                                                                                                                                       -
                                                                                                                                                                       '---q
                                                                                                                                                                           e
                                                                                                                                                                           r
                                                                                                                                                                           -j
                                                                                                                                                                            (
                                                                                                                                                                            -
                                                                                                                                                                            /-
                                                                                                                                                                             n*
                                                                                                                                                                              )
                                                                                                                                                                              -
                                                                                                                                                                              z-
                                                                                                                                                                               (
                                                                                                                                                                               )
                                                                                                                                                                               -
                                                                                                                                                                               <-
                                                                                                                                                                                jtli                                                                     (.
                                                                                                                                                                                                                                                          '              .,'
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                           :.'
                                                                                                                                                                                                                                                                             t?''-
                                                                                                                                                                                                                                                                                 z...u . .,
                                                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                                           -'
                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                              .
                                                                                                                                   ll;9
                                                                                                                                      .                f.
                                                                                                                                                        '
                                                                                                                                                        e.,
                                                                                                                                                          .
                                                                                                                                                          -                                                               '
                                                                                                                                                                                                                          g                             .j             ,(
                                                                                                                                                                                                                                                                      ;g
                                                                                                                                                                                                                                                                      .  ;jp,,$
                                                                                                                                                                                                                                                                         .       r..,L.
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      ,.-:. ,
                                                                                                                                                                                                                                                                                            ..,...  .
                                                                                                                                                                                                                                                                                                   -u ,.
                                                                                                                                                                                                                                                                                                       .. .
                                                                                                                                                                                                                                                                                                         4z..y)
                                                                                                                                                                                                                                                                                                              y...
                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                 .y...
                                                                                                                                                                                                                                                                                                                   y.,
                                                                                                                                                                                                                                                                                                 .
                                                                                                                            .....w .- -.-.-.-. . .-       -        ..,- ....- -...- .....- ... -.w....-..-......- .
                                                                                                                                                                                                                  -. ..                                                         ,y
                                                                                                                                                                                                                                                                              yy.,,.,
                                                                                                                                                                                                                                                                                    .,. ,.  ,. .....,,. . .
                                                                                                                                                                                                                                                                                                    $
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    ,y             .. ..                     ,.
                                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                          yyyy                                                                        y,
                                                                                                                                                                                                                                                                                          ;..,;yy,,,..,jj             .,,,y
                                                                                                                                                                                                                                                                                                                             .y
                                                                                                                                                                                                                                                                                                                               y,,,y,,,..y..,.,j
                                                                                                                                                                                                                           jy,                          ,j
                                                                                                                                                                                                                                                         .y                y,y
                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                             .y
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              ,.y ;                                        y,
                                                                                                                                                                                                                                                                                                              ,, y
                                                                                                                                                                                                                                                                                                j yy yyj,y;
                                                                                                                                                                                                                                                                                                       y
                       s:
                        *
                        ...-
                           .2                                                                                                                                                                                                                                           .y           y,,  y                           .
                                                                                                                                                                                                                                                                                                                      s   .,
                       1                                                                                                                                                                                                                                               yyy ,
                                                                                                                                                                                                                                                                         yy,., ,y.y   y;yyy,,jj         q, .,.j       s                          yy
                                                                                                                                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                          jy yy                          y                                 . ,,,. ,.,....,, .,.,.y, yyyy .,.,yy,.,,.,.,,y..yy
                                                                                                                                                                                                                                                                                     .y.,y,y
                                                                                                                                                                                                                                                                                    y,                     .yyyyy
                                                                                                                                                                                                                                                                                                                y;y,
                  @7l
                            ,

                  I;L-Tri %eva,
                                :;6e.          j                                                                            .-.
                                                                                                                              .-
                                                                                                                                     R'
                                                                                                                                          4::
                                                                                                                                        ....,
                                                                                                                                            -1
                                                                                                                                       NKVZVY
                                                                                                                                             :
                                                                                                                                             );(
                                                                                                                                               -
                                                                                                                                               .
                                                                                                                                               ..(
                                                                                                                                                 ..y
                                                                                                                                                   :
                                                                                                                                                   ,:
                                                                                                                                                    .q
                                                                                                                                                     yw.-.
                                                                                                                                                         4:
                                                                                                                                                          j.4
                                                                                                                                                          .
                                                                                                                                                          -
                                                                                                                                                            7
                                                                                                                                                            12
                                                                                                                                                             j
                                                                                                                                                            -.
                                                                                                                                                          =-... .= .e-.-.
                                                                                                                                                           l'-& n*Jc= ..-r
                                                                                                                                                              '            A..- %
                                                                                                                                                                                <'
                                                                                                                                                                                             $
                                                                                                                                                                                             -                            ëgj'                          ,
                                                                                                                                                                                                                                                        ,i
                                                                                                                                                                                                                                                         t
                                                                                                                                                                                                                                                         ,          .:
                                                                                                                                                                                                                                                                     ;j
                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                       .t..j.
                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                            '.: ..
                                                                                                                                                                                                                                                                                 t:
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                                   $.,j.,q
                                                                                                                                                                                                                                                                             .c..l'. ?,
                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                      .'  .,T
                                                                                                                                                                                                                                                                                         :'t
                                                                                                                                                                                                                                                                                             y 4q
                                                                                                                                                                                                                                                                                              ., .. z: . ,
                                                                                                                                                                                                                                                                                           ''1.tà.
                                                                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                                                                 ,,
                                                                                                                                                                                                                                                                                                  .ù.:..z
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                                                                         .'
                                                                                                                                                                                                                                                                                                                                            yy.,,
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                ,



               iJ-J=L-=
                    -.  ..-r
                           -!
                            --I.1''H                              j
                                                                  a q .QXX
                                                                        .'*
                                                                          '*
                                                                           v'
                                                                           .v
                                                                            ..-..
                                                                           >.   ..-'
                                                                                  -'
                                                                                   -...-                                      JnwpjdxappesxœpFpwoNlapuaspx ppypt met  l
                                                                                                                                                                      mN:tuœg y   .                                                                                   .,.....',...I..
                                                                                                                                                                                                                                                                                    ...v'......
                                                                                                                                                                                                                                                                                              ,J,'.....-ua
                                                                                                                                                                                .
                                                                                                                                                                                :1
                                                                                                                                                                                 :
                                                                                                                                                                                 .1                                                                                 '               J 1 ;' .'' '1'
                                                                  t                  @                ...                            xec-ci
                                                                                                                                          xwnot
                                                                                                                                              mjcwmw ZZd3 :1osd qap soc g                                                                               j.            .((   ..    .,,
                                                                                                                                                                                                                                                                                    .....,....,,,t.,
                                                                                                                                                                                                                                                                                                   ;.j ;
                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                        -.
                                                                                                                                                                                                                                                                                                         k,
                                                                                                                                                                                                                                                                                                          .
                       .                                                                                                '                trrx 'x ptweav.ru,r,y                                                                                          tl               .$. ,.,.
                                                                                                                                                                                                                                                                             .  .t.I.  .' I.'. . '7;   -
                                                                                                                                                                                                                                                                                                       'y .
                                                                                                                                                                                                                                                                                                          u,
                                                                                                                                                                                                                                                                                                         t/
                                                                                                                                                                                                                                                                                                         '.
                                                                  k1                                                                                                                                                                                    7,                                           '                    ' . .''.'
                                                                                                                                                                                                                                                                                 .                                                J'
                                                                                                                                                                                                                                                                                                                                   f
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                     J'' J
                                                                                                                                                                                                                                                                                                                                     .y
                                                                                                                                                                                                                                                                                                                                      ,''EI:'
                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                          .           .
                                                                                                                                                                                                                                                                                                                                       Z&I
                                                                                                                                                                                                                                                                                                                                           /    j
                                                                                                                                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                             .                                                            .,.   )
                                                                                                                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                      !
'       Case 9:17-cv-81370-DMM Document 59 Entered on FLSD Docket 01/23/2019 Page 23 of 23




                     *@
             @                          *   @       @                                                                                  (



             .
                                                                                                                                        :.
                                                                                                                                         E
                                                            .           .'   *


          t;>>
            - >> >, -
                    .
                    -- -/
                        q-w xe y,;yax Jps )(-.ey                ..
                                                                                                                                        .

    ,        .    .U -
                     ''W C W       U6         /W    H           .                  V                                             'SW    5
             '-                              l                      .                                                                  ).
                                                                                                                                         ...

              ,
              .sv t     . V,.c g:-? . tm .etg fm/--
                                                .       .                                         Size 3                                '
                                                                                 swùyy                 .,            .
         .
          p:stcode>>>> -c w . )
                 -        -.   .   ..
                                                                             globalexpress              ,.-+vzœ*y:                     ,J
                                                                                                                                         (
                                                                                            .
                                                                                                    natoofoespatch
                                                                                                      ( ' t:
                                                                                                           D         t       '
         sendâesdekils4nreyeme                                                    EE687174587GB
                                                                                 1N23               EE 6az jz4 sa7Gs




                                                                             j                                           =
                                   w w w -post
                                           . om ce-co.uk/ll                                          EE6a71;4587G'B
                                                                             phti
                                                                             Retne
                                                                               jpîent
                                                                                  no,                 qeml
                                                                                                         -o--(lofrt'
                                                                                                                   ,
                                                                                                                   -
                                                                                                                   .
                                                                                                                   7-
                                                                                                                    1l.
